Appellant bases his motion for rehearing especially upon the proposition that the trial court was in error in admitting in evidence, over objection, the testimony of an officer to the effect that after they had found a five-gallon keg of whiskey and returned to the appellant's house that appellant was armed with a pistol. It is appellant's contention that this is proof of another offense having no relation to nor throwing any light upon the matter under investigation before the jury. It is not in evidence that appellant made any threat at the time, but it is in evidence that on the next day after the raid by the officers appellant told witness King the officers had found five gallons of appellant's whiskey, and in this same conversation told King if it had not been for appellant's wife he would have killed one of the officers. In approving the bill bringing this matter forward for review the court refers to the statement of facts for the circumstances under which this testimony was admitted. The pistol having been found on appellant at the time of the raid, in connection with the statement made to the witness King, we think, made this testimony admissible. There is nothing in the officer's testimony to indicate that appellant was violating any law in carrying the pistol. He seems to have been upon his own premises and at his own house at the time. The fact that he had the pistol seems to have been discovered as an incident of the raid.
Presiding Judge Morrow entertains some doubt as to the admissibility of the evidence as to the pistol, but does not care to write upon it.
The motion for rehearing is overruled.
Overruled. *Page 616